Citation Nr: 1226554	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) (also claimed as nightmares and alcoholism).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD.

In his March 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Thereafter, in an August 2011 letter, he requested that his hearing request be withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The most probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD, nor has he been diagnosed with a psychiatric disability other than alcohol abuse.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD (also claimed as nightmares and alcoholism) have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a March 2009 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in March 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including some service treatment records (STRs), service personnel records, post service treatment records, and a VA examination report. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board recognizes that not all of the Veteran's STRs have been available for review.  In September 2009 the RO informed the Veteran that the STRs they were able to acquire from the National Personnel Records Center were incomplete.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, a review of the record yields information that makes the Board confident that the missing STRs will not prejudice the Veteran.  One of the Veteran's in-service stressor events has already been verified through alternative records and is acknowledged by the Board, and the Veteran has not indicated that he ever received treatment for a psychiatric disorder while in service.  There is no indication that pursuing additional STRs would yield any additional relevant evidence.

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule now provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3).  However, the Veteran's reported stressors do not involve fear of hostile or terrorist activity, and the regulatory change does not impact the outcome of the appeal.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).

In the present case, the Veteran contends that he has PTSD due to two tank accidents he witnessed while in the service during which several of his colleagues were killed.  The Veteran stated that the first event occurred in October 1981 at Fort Ord, California.  During a training exercise, a tank fell over a cliff, killing a friend of the Veteran.  The Veteran and others went to the accident site and discovered his friend dead.  The second event as described by the Veteran occurred in July 1982 in Fort Hood, Texas.  The Veteran stated that while training in a tank, a part of the tank malfunctioned while crossing a river, drowning the tank driver.  In a June 2009 VA examination, the Veteran described this incident in more detail, stating that he knew the driver well because they had gone through boot camp together and that he was involved in recovering the body and the tank, which took 12 hours to retrieve from the water.

While some of the Veteran's STRs and personnel records could not be located, sufficient evidence was found to confirm one of the stressor events described by the Veteran.  The Veteran's DD-214 and personnel records list his military occupational specialty as M48-M60 armor crewman, confirming that he worked on a tank crew.  Through research from the United States Combat Readiness Center, VA was also able to confirm that the Veteran was stationed at Fort Hood in October 1981 when a tank crew, unable to see in the darkness, drove off the edge of a cliff, overturning the tank and crushing two of its crewmen.  

But while the Board acknowledges that the Veteran experienced a stressful event while stationed at Fort Hood, the Veteran does not have a currently diagnosed psychiatric disability for which service connection may be awarded.

The Veteran's STRs are negative for any complaints of or treatment for PTSD or any other psychiatric disorder.  The Veteran's post-service treatment reports are also negative for a diagnosis of PTSD.  The record contains the Veteran's post-service medical records from the Louisville VA Medical Center (VAMC) from October 1998 to January 2010.  Because the Veteran was frequently treated there for alcohol abuse, he has had multiple psychological evaluations, none of which include a diagnosis for PTSD.  Psychological evaluations done in September 2008, November 2008, December 2008, and January 2009 all gave diagnoses of alcohol dependence, alcohol abuse, or other substance abuse.  A four-question PTSD screening given to the Veteran in February 2009 came back positive, with "yes" answered for 3 out of the four questions, but at that time the screening was not followed up with further evaluation that would provide a diagnosis.

After submitting his claim for PTSD, the Veteran was given a VA examination for PTSD in June 2009.  The VA examiner reviewed the Veteran's claims file and extensively discussed the Veteran's history with the Veteran.  The Veteran reported to the examiner that he had a long history of alcohol abuse, beginning at age 12.  Even while serving in the Army, the Veteran drank heavily when he was off-duty.  The Veteran has been convicted five times for driving while intoxicated and numerous times for other offenses, including possession of marijuana and failure to pay child support.  The Veteran reported that alcohol abuse destroyed his second marriage and has caused him to frequently engage in fights.  Since 2008 the Veteran has attempted to give up alcohol and has been attending the outpatient substance abuse/dependence treatment program at the Louisville VAMC.  The Veteran reported that he sometimes feels that people are watching him and has trouble sleeping.  The Veteran recounted his memory of the stressor events discussed above and told the examiner that he has had dreams about these events and the memory of them makes him emotionally upset.  The Veteran reported hypervigilant behavior, which the examiner attributed to his past illegal behaviors.  He also reported that these issues did not begin until he stopped drinking in 2008.

The VA examiner diagnosed the Veteran with alcohol dependence, in early full remission.  While the examiner recognized that the events experienced by the Veteran in service caused feelings of fear, helplessness, horror, and shock, the impact of these events did not rise to the level required for a diagnosis of PTSD.  The examiner described the reason for the Veteran's recent dreams and feelings of sadness as being due to his recent efforts to quit drinking:

"Since [he] stopped drinking in December 2008, he has had an increase of ruminative thoughts and distressing dreams pertaining to incidents in his past, some of which occurred in his military service but some of which are unrelated to the military.  He has also experienced some depressive symptoms related to stressors he is currently facing that are consequences of his legal problems.  These depressive symptoms and ruminative thoughts and dreams are mild and do not warrant an additional DSM-IV [DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS] diagnosis.  It appears that [his] primary problem is his alcohol dependence, which is currently on remission."

In support of his claim, the Veteran submitted a letter dated in February 2009 from a social service clinician at the Elizabethtown Department of Corrections in which the clinician states that the Veteran showed signs of PTSD.  The Board notes her letter states only that the Veteran showed "symptoms" of PTSD, but does not describe these symptoms other than the Veteran being tearful, or employ DSM-IV diagnostic criteria to actually diagnose PTSD.  

Moreover, the clinician appears to have been given erroneous information by the Veteran regarding his service.  The letter refers to the "psychologically distressing events outside the range of usual human experiences" that the Veteran was exposed to while fighting in the Granada invasion.  The words "Granada war" and later "war" are blacked out, with "army" written over them in blue ink, with no initials certifying the correction.  Such suggests that the change was not made by the social service clinician but was done after the clinician provided the letter to the Veteran.  The Veteran's VAMC records also indicate that he has at some point described himself to others as a veteran of the invasion of Granada.  The Veteran's personnel records contain no record of the Veteran ever serving in Granada, and in fact the invasion of Granada occurred from October to December 1983, while the Veteran's military service ended in April 1983.  As a medical opinion can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Here, because the clinician's statement was based on an inaccurate history, the statement, to the extent it suggests that the Veteran has PTSD related to service, is entitled to no probative value.  Rather, the Board finds the VA examiner's opinion to be entitled to greatest probative weight, as the opinion was based on a review of the record, including the February 2009 statement, as well as a thorough examination of the Veteran, and provided a rationale for the conclusion reached.  

The Veteran nevertheless contends that he does have PTSD as a result of his experiences in the army.  In his October 2009 notice of disagreement, the Veteran writes that "after what happened in the army things got worse and worse and have ever since."  He writes in his March 2010 substantive appeal that he has seen people die, that he has dreams about it, and that he drinks to forget.  The Board recognizes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a diagnosis of a psychiatric disability, including PTSD, requires not just observation of certain symptoms, but also specialized training to diagnose psychiatric disorders.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether he currently has or has ever suffered from PTSD or any other psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Hence, his assertions in this regard do not constitute competent and persuasive evidence in support of the claim for service connection.

Central to any service connection claim is a current diagnosis of the claimed disorder.  In the current case, there is no competent and probative evidence of a current psychiatric disability for which service connection can be provided.  The law limits entitlement for service-related diseases and injuries to cases where an underlying in-service incident has resulted in a current disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a present disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The probative evidence shows the Veteran has not been diagnosed with PTSD or any other psychiatric disorder other than alcohol dependence.  However, alcohol dependence is not a disability for which service connection may be awarded on a primary basis.  Service connection cannot be granted for any disease or injury incurred in active service if it is the result of a veteran's own willful misconduct, or due to abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. § 3.301(a).  The abuse of alcohol is defined as the use of alcoholic beverages over time, sufficient to cause disability to, or death of, the user.  38 C.F.R. § 3.301(d).  

The Veteran is not service connected for any disability to warrant consideration of alcohol dependence on a secondary basis.  See Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  Thus, to the extent that the Veteran is claiming service connection for his alcohol/substance abuse or dependence, service connection for this disability is prohibited by law.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Therefore, service connection for alcohol dependence must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In short, there is no competent and probative evidence showing that the Veteran currently has a diagnosis of PTSD or that he has had a diagnosis of a psychiatric disability other than alcohol/substance dependence or abuse during or since his service.  Accordingly, in the absence of evidence of a current psychiatric disability for which service connection can be granted, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD (also claimed as nightmares and alcoholism) is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


